internal_revenue_service number release date index number ----------------------------- ------------------------------ ------------------------------------------ ------------------------------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc fip b1 plr-123063-15 date january taxpayer ---------------------------------------------------------------- ------------------------------ -------------------------------------------------- ---------- ----------------------------- -- --- --- -- partnership llc management a b c d dear -------------- this responds to your request for a ruling received date submitted on behalf of taxpayer taxpayer requests rulings under sec_856 and sec_857 of the internal_revenue_code_of_1986 as amended the code in connection with certain_sales and exchanges of real_property to be undertaken by taxpayer plr-123063-15 facts taxpayer is a self-administered and self-managed real_estate_investment_trust reit that owns manages and develops office properties in the united_states taxpayer owns a a general_partner interest and an b limited_partner interest in partnership an operating partnership partnership owns c of llc with taxpayer owning the remaining a of llc partnership also owns a c interest in management with llc owning the remaining a of management partnership llc and management are partnerships for federal_income_tax purposes partnership also owns interests in d private reits captive reits joint ventures and fee ownership in rental real_estate taxpayer through partnership typically invests in properties in its portfolio with the intention to hold the property for long-term rental or investment purposes partnership is in the process of realigning its portfolio of properties whereby it plans to dispose_of a number of its properties through outright sales like-kind_exchanges under sec_1031 or asset sales by one of its captive reits like-kind_exchanges partnership intends to engage in one or more like-kind_exchanges under sec_1031 with respect to its real_estate_assets in some exchanges a small amount of boot less than percent may be realized by taxpayer resulting in a recognized gain in the exchange taxpayer represents that the exchanges will be deferred exchanges that comply with the requirements of sec_1031 and sec_1_1031_k_-1 of the income_tax regulations the regulations using the qualified_intermediary qi safe_harbor of sec_1_1031_k_-1 in accordance with the exchange_agreement escrow agreement or trust agreement governing the exchange_funds all the earnings attributable to the exchange_funds will be paid to taxpayer within the meaning of sec_1_468b-6 sales by captive reits a captive reit held by partnership may dispose_of all real properties currently held by the captive reit and then the captive reit will either liquidate or otherwise distribute the cash from the sale to partnership taxpayer represents that the liquidation of the captive reit would be a taxable liquidation under sec_331 taxpayer further represents that the captive reit that sells property was formed for independent business reasons and not to avoid the prohibited_transaction tax under sec_857 plr-123063-15 requested ruling sec_2 for purposes of sec_857 the exchange of the relinquished_property in a like-kind_exchange under sec_1031 will not be treated as a sale to the extent taxpayer receives boot in the like-kind_exchange a only the same proportion of adjusted_basis of relinquished_property as boot bears to total consideration received will be counted for purposes of the percent rule in sec_857 and b only the same proportion of fair_market_value of relinquished_property as boot bears to total consideration received will be counted for purposes of the percent rule in sec_857 if partnership undertakes a deferred_like-kind_exchange and the proceeds from the sale of partnership’s property are held as exchange_funds by the qi either directly or in a qualified escrow or qualified_trust for purposes of sec_856 the assets and income attributed to taxpayer with respect to the exchange_funds are determined as if partnership held them directly regardless of whether the exchange is completed provided that all the earnings attributable to the exchange_funds will be paid to partnership within the meaning of sec_1_468b-6 the liquidation of captive reit or the distribution of the proceeds from the sale of property by the captive reit will not be treated as a sale of property by taxpayer for purposes of the seven sales limitation under sec_857 law and analysis sec_1_856-3 of the regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partnership for all purposes of sec_856 ruling like-kind_exchange sec_857 of the code imposes a percent tax on a reit's net_income from prohibited_transactions sec_857 defines the term prohibited_transaction as the sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property sec_1221 describes property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sometimes referred to as dealer_property plr-123063-15 sec_857 provides a safe_harbor under which the term prohibited_transaction does not include a sale of property that is a real_estate asset if certain requirements are met sec_857 sets forth one of these requirements sec_857 provides that i during the taxable_year the trust does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases as so determined of all of the assets of the trust as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all of the assets of the trust as of the beginning of the taxable_year sec_1031 generally provides that a taxpayer recognizes no gain_or_loss when it exchanges property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind that also is to be held for productive_use_or_investment sec_1031 provides that if an exchange would be within sec_1031 if not for the fact that the property received in exchange consists not only of property that may be received without the recognition of gain but also other_property or money then the gain if any to the recipient will be recognized but in an amount not in excess of the sum of money and the fair_market_value of other_property received in applying the safe_harbor for prohibited_transactions sec_857 limits on an annual basis the frequency or scope of transactions that a reit can enter into by reference to the number of sales of property and to the basis or fair_market_value of property sold the legislative_history underlying sec_857 indicates that congress enacted the prohibited_transactions tax to deter reits from engaging in ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project see s rep no 94th cong 2d sess the legislative_history further indicates that congress believed that reits should have a safe_harbor within which they can modify the portfolio of their assets without the possibility that a tax would be imposed equal to the entire amount of the appreciation in those assets and that the restrictions on the availability of the safe_harbor would prevent reits from using the safe_harbor to permit them to engage in an active trade_or_business such as the development and subdivision of land s rep no 95th cong 2d sess plr-123063-15 in the present case taxpayer’s proposed sec_1031 transactions appear to be consistent with the congressional intent of allowing reits to modify their portfolios without incurring a prohibitive tax accordingly if each proposed sec_1031 transaction satisfies the requirements of sec_1031 and the regulations thereunder it will not be treated as a sale for purposes of the prohibited_transaction safe_harbor rules under sec_857 the receipt of boot in an otherwise qualifying like-kind_exchange under sec_1031 does not affect the treatment of the property in the exchange however a taxpayer receiving boot as part of the exchange transaction will recognize gain if any to the extent of the fair_market_value of the boot received as provided in sec_1031 the receipt of boot in a like-kind_exchange by a reit does not convert the exchange to a sale for purposes of the prohibited_transaction rules under sec_857 compare sec_1_1031_k_-1 stating that if the taxpayer actually or constructively receives money or property which does not meet the requirements of sec_1031 in the full amount of the consideration for the relinquished_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property however to the extent that gain is recognized by a reit on boot received as part of a like-kind_exchange transaction that portion of the transaction may be treated as a sale for purposes of sec_857 accordingly to the extent that taxpayer receives boot in the proposed transaction only the same proportion of the adjusted_basis of the relinquished_property as the boot bears to the total consideration received will be counted for purposes of determining whether taxpayer exceeds the percent rule in sec_857 further to the extent that taxpayer receives boot in the proposed transaction only the same proportion of fair_market_value of the relinquished_property as boot bears to total consideration received will be counted for purposes of the percent rule in sec_857 ruling deferred_like-kind_exchange using a qi sec_856 provides that at the close of each quarter of its taxable_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 provides that at least percent of a reit’s gross_income must be derived from dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from the plr-123063-15 items listed in sec_856 but not including interest dividends and gains from the sale or disposition of stock_or_securities sec_1_1031_k_-1 provides rules for the application of sec_1031 and the regulations promulgated thereunder in the case of a deferred_exchange for purposes of sec_1031 a deferred_exchange generally is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment and subsequently receives property to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 provides that in the case of a taxpayer’s transfer of relinquished_property involving a qi the qi is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qi is not the agent of the taxpayer sec_1_1031_k_-1 provides that if as part of a deferred_exchange the taxpayer receives interest or a growth factor the interest or growth factor will be treated as interest the taxpayer must include the interest or growth factor in income according to the taxpayer’s method_of_accounting for rules regarding the current taxation of qualified escrow accounts qualified trusts and other escrow accounts trusts and funds used during deferred exchanges of like-kind_property sec_1_1031_k_-1 refers to sec_1_468b-6 sec_1_468b-6 defines exchange_funds as relinquished_property cash or cash_equivalent that secures an obligation of a transferee to transfer replacement_property or proceeds from a transfer of relinquished_property held in a qualified_escrow_account qualified_trust or other escrow account trust or fund in a deferred_exchange sec_1_468b-6 defines an exchange facilitator as a qualified_intermediary transferee escrow holder trustee or other party that holds exchange_funds for a taxpayer in a deferred_exchange pursuant to an escrow agreement trust agreement or exchange_agreement sec_1_468b-6 provides that exchange_funds are treated as loaned from a taxpayer to an exchange facilitator and the exchange facilitator must take into account all items of income deduction and credit including capital_gains_and_losses attributable to the exchange_funds however sec_1_468b-6 provides that exchange_funds are not treated as loaned to the exchange facilitator if in accordance with an escrow agreement trust agreement or exchange_agreement all earnings attributable to a taxpayer’s exchange plr-123063-15 funds are paid to the taxpayer under sec_1_468b-6 in this circumstance the taxpayer must take into account all items of income deduction and credit including capital_gains_and_losses attributable to the exchange_funds in this case the exchange_agreement escrow agreement or trust agreement governing the exchange_funds directs that all the earnings attributable to the exchange_funds will be paid to taxpayer within the meaning of sec_1_468b-6 because taxpayer is required to take into account the items related to the exchange_funds as if taxpayer owned the funds pursuant to sec_1_468b-6 taxpayer will be treated as the owner of the exchange_funds for purposes of the income and assets tests under sec_856 ruling liquidation of captive reit as noted above sec_857 imposes a percent tax on a reit's net_income from prohibited_transactions sec_857 provides a safe_harbor under which the term prohibited_transaction does not include a sale of property that is a real_estate asset if certain requirements are met one such requirement is that during the taxable_year the trust does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation will be treated as in full payment in exchange for the stock thus when captive reit liquidates pursuant to sec_331 the amounts partnership receives upon the liquidation are treated as in full payment in exchange for the stock of the captive reit and not from the sale of the captive reit’s property further if captive reit does not liquidate under sec_331 but distributes the cash from the proceeds of its sales to partnership there is no sale of the captive reit’s property by taxpayer therefore the liquidation of captive reit or the distribution of the proceeds from the sale of property by the captive reit will not be treated as a sale of property by taxpayer for purposes of the sales limitation under sec_857 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed or implied regarding whether any transaction addressed in this letter otherwise constitutes a prohibited_transaction as defined under sec_857 plr-123063-15 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely __________________________________ robert a martin sr tech rev branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
